Order entered August 7, 2019




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00392-CV

                 IN THE INTEREST OF M.M.M. AND C.N.M., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-l7-09018

                                             ORDER
       Before the Court is the August 2, 2019 motion of the Texas Department of Child

Protective Services requesting that it be removed as a party to this appeal. We GRANT the

motion and DIRECT the Clerk of this Court to remove the Texas Department of Child

Protective Services as a party to this appeal.


                                                          /s/   KEN MOLBERG
                                                                JUSTICE